Citation Nr: 0103914	
Decision Date: 02/08/01    Archive Date: 02/15/01

DOCKET NO.  99-01 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an initial (compensable) evaluation for 
external hemorrhoid.

2.  Entitlement to service connection for bilateral hallux 
rigidus and hallux valgus.

3.  Entitlement to service connection for an acquired 
psychiatric disorder to include anxiety and depression.

4.  Entitlement to service connection for arthritis to 
include of the ankles, toes, fingers, wrists and elbows.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1976 to July 
1984.  His appeal comes before the Board of Veterans' Appeals 
(Board) from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.

The veteran submitted Notice of Disagreements in January 
1998, the RO issued a Statement of the Case (SOC) in March 
1998, and a VA Form 9 was received by the RO in December 
1998.  The VA Form 9 was received more than a year after he 
was notified of the original decision and more than 60 days 
after the SOC was issued by the RO.  The Board in August 2000 
sent the veteran a letter informing him that his case could 
be decided on jurisdictional grounds because of the lack of a 
timely substantive appeal.  Upon further review, the Board 
will accept the veteran's RO hearing transcript as a timely 
substantive appeal.  Because the veteran's hearing testimony 
was reduced to writing in September 1998, within one year of 
the notification, it may reasonably be construed as a 
substantive appeal.

Service connection for a skin condition of the face is listed 
on the SOC as an issue under appeal to the Board.  An RO 
hearing officer granted service connection for that disorder 
in February 1999; therefore, it is no longer on appeal before 
the Board.

The issues of the veteran's entitlement to service connection 
for bilateral hallux rigidus and hallux valgus, an acquired 
psychiatric disorder to include anxiety and depression, and 
arthritis to include of the ankles, toes, fingers, wrists and 
elbows are the addressed in the Remand which follows the 
decision on the increased rating issue on appeal.


FINDING OF FACT

The veteran's service-connected hemorrhoids have not been 
objectively shown to be large or thrombotic, irreducible with 
excessive redundant tissue, evidencing frequent recurrences.  


CONCLUSION OF LAW

The criteria for entitlement to an initial (compensable) 
evaluation for external hemorrhoid have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.3, 4.7, 4.114, Diagnostic Code 7336 (2000); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims that his service-connected external 
hemorrhoid warrants a higher evaluation.  In such cases, VA 
has a duty to assist the veteran in developing facts which 
are pertinent to that claim.  See generally, Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  In the present case, the Board finds that all 
relevant facts have been properly developed, and that all 
relevant evidence necessary for an equitable resolution of 
the issue on appeal has been identified and obtained by the 
RO.  That evidence includes the veteran's service medical 
records, records of treatment following service, a report of 
VA rating examination, testimony presented by the veteran, 
and statements and argument made by and on the veteran's 
behalf.  The Board has not been made aware of any additional 
relevant evidence which is available in connection with this 
appeal.  Therefore, no further assistance to the veteran 
regarding the development of evidence is required.  See 
Veterans Claims Assistance Act of 2000.  

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2000).  
Regulations require that, where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Furthermore, because this is an initial rating, the 
rule from Francisco v. Brown, 7 Vet. App. 55 (1994), that the 
present level of disability is of primary importance is not 
applicable.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
Therefore, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as staged ratings.  Id. at 125.

The veteran established service connection for external 
hemorrhoid in November 1997 under Diagnostic Code 7336.  The 
RO assigned a noncompensable evaluation.  In February 1999, 
however, a Hearing Officer at the RO determined that the 
veteran was entitled to a temporary 100 percent evaluation 
for convalescence following hemorrhoid surgery from October 
1998 to December 1998.  See 38 C.F.R. § 4.30 (2000).  
Diagnostic Code 7336 provides a zero percent evaluation for 
mild or moderate hemorrhoids, external.  A 10 percent 
evaluation is warranted for large or thrombotic, irreducible, 
with excessive redundant tissue, evidencing frequent 
recurrences.  38 C.F.R. § 4.114, Diagnostic Code 7336.

A VA outpatient treatment record of January 1998 shows that 
the veteran had an external hemorrhoid.  The note shows that 
the veteran reported a history of hemorrhoids in the past and 
indicated that surgery had been recommended but refused by 
him in the past.

An operation report of November 1998 shows that the veteran 
underwent ligation of an internal hemorrhoid, excision of 
perianal skin tag, and a rigid proctoscopy.  Prior to the 
surgery, the veteran reported a history of intermittent 
perirectal pain and monthly bleeding associated with a 
palpable tag he could reduce.  At the time of the outpatient 
examination, it was noted that the veteran did not have any 
obvious pain causing pathology on external examination.  
Because, however, the veteran did not permit a good digital 
or office examination of his anal canal, the veteran was 
offered an examination under anesthesia and potential 
hemorrhoidectomy which resulted in the November 1998 surgery.  
During the procedure, it was reported that upon initial 
inspection, there was no exposed pathology about the anus.  
There was a small anterior skin tag.  The digital examination 
was unremarkable.  In the left posterior quadrant of the 
anus, there was some redundant tissue thought to be 
consistent with an internal hemorrhoid, which was ligated.  
The anterior skin tag was also removed.  The examiner noted 
that since the veteran's presenting history seemed to be 
somewhat out of proportion to what was seen on examination, a 
rigid proctoscopic examination was performed and no pathology 
was seen to account for a prolapsing tissue mass.  

At a VA examination in December 1998, the veteran reported 
that before his operation, he had occasional rectal bleeding 
in a small amount, but at that point his bowel control was 
good.  Physical examination revealed that he had no signs of 
anemia or other evidence of debility.  He did not have 
hepatosplenomegaly and bowel sound was active.  The examiner 
stated that rectal examination was normal and there were no 
hemorrhoids.  Moreover, the rectum had no evidence of 
bleeding, fistula, fissure, and it had adequate lumen.  The 
rectal sphincter had good tone, without evidence of fecal 
leakage.  The examiner diagnosed status post external 
hemorrhoidectomy.

Considering the VA examination reports in 1998, the most 
probative evidence of record, the Board finds that a 
compensable evaluation for hemorrhoids is not warranted.  The 
veteran had hemorrhoids noted in the record.  However, 
neither before nor during the surgery was there evidence that 
the veteran's hemorrhoid disorder was productive of large or 
thrombotic hemorrhoids that were irreducible and manifested 
by excessive redundant tissue evidencing frequent 
occurrences.  In fact, in the operative report, only some 
redundant tissue was found which was not described as 
excessive, and the hemorrhoid was not reported to be large or 
thrombotic.  Further, the examiner in December 1998 
specifically indicated that the rectal examination was 
normal, and there were no hemorrhoids.  As noted above, a 
compensable evaluation requires large or thrombotic, 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences.  The medical evidence of record does 
not show such symptomatology prior to or subsequent to the 
veteran's November 1998 surgery.  As such, the Board 
concludes that the veteran's hemorrhoids do not warrant a 
compensable evaluation at this time.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2000) have been 
considered whether or not they were raised by the veteran as 
required by the Court's holding in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The Board has considered 
whether an extra-schedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) is warranted for the 
veteran's external hemorrhoid.  In the instant case, however, 
there has been no showing that the disability under 
consideration has caused marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation), 
necessitated frequent periods of hospitalization, or 
otherwise renders impracticable the application of the 
regular schedular standards.  Under these circumstances, the 
Board determines that the criteria for assignment of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 237, 239 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In denying the veteran's claim for a compensable initial 
rating for this disability, the Board has considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to an initial (compensable) evaluation for 
external hemorrhoid is denied.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law as it relates to the 
service connection issues under consideration.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, 
because the VARO has not yet considered whether any 
additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand on the issues of 
service connection for bilateral hallux rigidus and hallux 
valgus, an acquired psychiatric disorder to include anxiety 
and depression, and arthritis to include of the ankles, toes, 
fingers, wrists and elbows is required.  

Accordingly, this case is REMANDED for the following:

The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed on the 
service connection issues in appellate 
status.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  Such 
development may include obtaining a 
medical examination/opinion regarding the 
matters under consideration.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

